EXHIBIT 10.2

 

FORM OF EXPENSE ALLOCATION AND SERVICES AGREEMENT

BETWEEN

RADIAN GROUP INC.

AND

[COMPANY]

 

THIS AGREEMENT is entered into on May 19, 2003 by and between
                            , a                              corporation with
its principal office located at                              (“Company”) and
Radian Group Inc., a Delaware corporation with its principal office located at
1601 Market Street, Philadelphia, PA 19103 (“Group”).

 

RECITALS:

 

WHEREAS, the Company is a                              domiciled insurance
company;

 

WHEREAS, Group is a Delaware domiciled holding company;

 

WHEREAS, the Company requires certain services from Group in order to conduct
its business;

 

WHEREAS, Group is willing to provide such services to the Company;

 

WHEREAS, the Company and Group expect to incur common expenses in their
respective business operations; and

 

WHEREAS, the Company and Group desire to enter into an arms-length, contractual
arrangement for the provision of services and allocation of expenses;

 

NOW THEREFORE, in consideration of the mutual benefits to be derived, the
parties, intending to be legally bound, do hereby agree as follows:

 

1. Services

 

  a. Group will make available to the Company such services as are reasonably
required by the Company for the operation of its business, including, but not
limited to: accounting; record keeping; tax; information services and data
processing; treasury, investment and management services, internal auditing; and
administrative services. All investment services provided to the Company are to
be based upon the written criteria, standards and guidelines of the Company.
However, the Company shall have the ultimate and final authority over decisions
and policies, including but not limited to decisions about the purchase and sale
of securities.

 

  b. Group’s staff members who provide such services to the Company will remain,
for all purposes, the employees of Group and will be instructed to provide the

 

Page 1 of 5



--------------------------------------------------------------------------------

services to the Company with the same degree of care and diligence as they would
exercise in the performance of the same or similar services to Group. Group
shall compensate its staff members who provide such services to the Company on
the same basis as they are customarily compensated for the performance of their
regular duties to Group. The Company shall make no direct payment of any kind
to, or compensate in any manner, the staff members of Group whose services it
uses.

 

  c. Notwithstanding any other provision of this Agreement, it is understood
that the business and affairs of the Company shall be managed by the Company’s
Board of Directors, and, to the extent delegated by such Board of Directors, by
its appropriately designated officers. In the event that any management service
is provided by an entity other than the Company (“Other Entity”), the Board of
Directors and officers of the Other Entity shall not have any management
prerogatives with respect to the business affairs and operations of the Company.

 

  d. The services described above shall be provided at a cost that is
reasonable, equitable and equal to the cost incurred by Group in providing such
services. The Company will be charged its pro-rata share of the costs incurred
by Group for the various departments utilized by the Company. Such costs shall
include, without limitation, salaries, related employee benefits, net interest
expense associated with treasury activities, allocated overhead, and the fees
and charges of independent outside consultants and advisors to the extent that
the same are incurred by Group in providing services to the Company hereunder.

 

  (i) Group shall make available to the Company copies of receipts, expense
journal entries and such other accounting information as the Company may
reasonably require to demonstrate that the value of the services being provided
to the Company is equal to the amounts being charged to the Company by Group.

 

  (ii) Within thirty (30) days after the end of each month, or more frequently
if desired by either party, Group shall submit to the Company a detailed
statement of the apportioned costs for the services provided to the Company
during the subject month (or such shorter time if applicable). Such statement
shall set forth with specificity the nature of each service charged, and the
basis for each charge, and such other relevant information and detail as the
Company may reasonably require. The Company shall pay Group the amount shown on
the statement within fifteen (15) days of receipt unless the Company provides
Group with a written notice of disagreement, in which event the Company shall
not be obliged to make payment for the amount in dispute until the dispute is
resolved either by agreement of the parties or in accordance with the
Arbitration Paragraph hereof.

 

Page 2 of 5



--------------------------------------------------------------------------------

2. [Compliance with Regulatory Requirements

 

Notwithstanding any other provision of this Agreement, the allocation method for
shared expenses shall be consistent with the provisions of the New York
Insurance Department’s Regulation 30 (11 NYCRR 105-109).] [only in Radian Asset
Assurance Inc. agreement]

 

3. Expenses

 

  a. Expenses shall be allocated as follows:

 

  (i) any expense which is incurred solely on behalf of one party shall be paid
directly by that party;

 

  (ii) any expense which is incurred on behalf of both parties (and, if
applicable, on behalf of other affiliated companies) shall be allocated to each
party on a monthly basis, based on the parties’ relative capital. For purposes
hereof, at any given time “capital” of any entity shall mean such entity’s net
worth (calculated on the basis of generally accepted accounting principles) as
of the close of the last preceding calendar quarter, plus such entity’s
investment in unconsolidated subsidiaries as of the close of the last preceding
calendar quarter. With respect to interest expense related to capital
contributions, such expense shall be allocated to the recipient(s) in proportion
to the amount received.

 

  b. The party that incurs a common expense governed by this Agreement shall
charge the other party with the allocable share of such expense no later than
the last day of the month in which such expense is incurred. The party so
charged shall make payment to the party that incurred the expense within fifteen
(15) days thereafter.

 

3. Audits

 

Each party shall have the right to conduct an audit of the relevant books,
records and accounts of the other party upon giving reasonable notice of its
intent to conduct such an audit. In the event of such audit, the party being
audited shall give to the party requesting the audit reasonable cooperation and
access to all books, records and accounts necessary to the audit.

 

4. Corporate Records

 

Each party shall be and remain the sole owner of its records, including but not
limited to, business and corporate records, regardless of the use or possession
by either party of the other party’s records. The books, accounts and records of
Group and the Company shall be so maintained as to clearly and accurately
disclose the nature and details of the transactions between them.

Page 3 of 5



--------------------------------------------------------------------------------

5. Liability

 

Group shall have no liability to the Company for any loss, cost or expense
arising from any delay in performing the support services contemplated under
this Agreement or as a result of any act or omission in connection therewith if
such delay, act or omission occurs in the good faith performance of the support
services by Group. To the extent that the Company is damaged by the intentional
breach by Group of any of Group’s obligations under this Agreement, Group agrees
to hold the Company harmless from any cost or expense associated with such
breach.

 

Nothing contained herein shall create any right or interest in any person or
entity not a party to this Agreement, and the Company shall indemnify and hold
Group harmless against any claim or demand by a third party arising from the
performance of services by Group unless such claim or demand is based upon the
breach by Group of an obligation or duty owed by Group to such third party for
which the Company would not otherwise be liable.

 

6. Arbitration

 

Should an irreconcilable difference of opinion between Group and the Company
arise as to the interpretation of any matter concerning this Agreement, it is
hereby mutually agreed that such difference shall be submitted to arbitration as
the sole remedy available to both parties. Such arbitration shall be in
accordance with the rules of the American Arbitration Association and the
arbitrators shall have extensive experience in the insurance industry. The
arbitration shall take place in                             .

 

7. Term and Termination

 

This Agreement shall govern services provided and costs incurred commencing
April 1, 2003 and shall continue until terminated by either party by sixty (60)
days’ prior written notice to the other party.

 

8. No Assignment

 

Nothing herein is intended to constitute an assignment of any contract or
agreement by the Company nor an assumption of any such contract or agreement by
Group.

 

9. Governing Law

 

This Agreement shall be governed by and interpreted in accordance with the laws
of                             , without regard to its choice or conflicts of
laws principles.

 

10. Entire Agreement

 

This Agreement constitutes the entire agreement between Group and the Company
with respect to the matters referred to herein, and no other agreement,
statement or promise not contained in this Agreement shall be valid or binding,
except a subsequent modification in writing, executed by the parties.

 

Page 4 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day and year first above written.

 

[COMPANY] By:  

 

--------------------------------------------------------------------------------

Name:     Title:     RADIAN GROUP INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Page 5 of 5